Name: Council Regulation (EEC) No 1486/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the activating price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 No L 151 / 8 Official Journal of the European Communities 10 . 6 . 85 COUNCIL REGULATION (EEC) No 1486 / 85 of 23 May 1985 fixing, for the 1985 /86 marketing year, the activiting price for aid , the guide price and the minimum price for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1985 / 86 marketing year the activating price for aid for peas and field beans , as referred to in Article 2\)f Regulation (EEC) No 1431 / 82 , shall be :  50,64 ECU per 100 kilograms for peas and field beans ,  48,25 ECU per 100 kilograms for sweet lupins . 2 . The price shall relate to soya cake having :  a total crude protein content of 44 % ,  a moisture content of 1 1 % . Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1431 / 82 of 1 8 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485 / 85 ( 2 ), and in particular Articles 2 ( 1 ) and ( 5 ) and 3 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having . regard to the opinion of the European Parliament ( 4 ), Whereas Article 2 (2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Whereas Article 2 ( 3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a standard quality ; Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return, Article 2 1 . For the 1985 / 86 marketing year , the guide price for peas and field beans , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be 32,48 ECU per 100 kilograms . 2 . This price shall relate to products in bulk, sound , genuine and of merchantable quality , with 3 % impurities and , on the product as such , 14 % moisture content . Article 3 1 . For the 1985 / 86 marketing year , the minimum purchase price shall be :  28,35 ECU per 100 kilograms for peas ,  27,35 ECU per 100 kilograms for field beans ,  31,97 ECU per 100 kilograms for sweet lupins . 2 . This price shall relate to products in bulk , sound , genuine and of merchantable quality , with 3 % impurities and , on the product as such , 14 % moisture content . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985 . 0 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 7 of this Official Journal . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 25 . ( 4 ) OJ No C 94, 15 . 4 . 1985 . 10 . 6 . 85 Official Journal of the European Communities No L 151 / 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE